EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yang Li on 1/14/2022.
The application has been amended as follows: 

Claims
1-8. (Cancelled)
9. (Currently Amended) A composition comprising B vitamins and C vitamins for improving gastrointestinal system motility comprising, and 150 parts vitamin C.
10. - 12. (Cancelled)
13. (Rejoined – Currently Amended) A method for treating a condition or disease associated with insufficient gastrointestinal system motility in a subject in need thereof, comprising administering a composition comprising B vitamins and C , and 150 parts vitamin C.
14. – 16. (Canceled) 
17. (Rejoined – Previously Presented) The method of claim 13, wherein the composition further comprises inositol and p-aminobenzoic acid.
18. – 20. (Canceled)
21. (Rejoined – Currently Amended) The method of claim 13, wherein the vitamin B1 is thiamine, the vitamin B2 is riboflavin, the vitamin B3 is niacin, the vitamin B5 is pantothenic acid or calcium pantothenate, and the vitamin C is selected from the group consisting of L-ascorbic acid, L- sodium ascorbate, magnesium ascorbyl phosphate, L-Ascorbate-polyphosphate, ascorbyl palmitate, and ascorbyl stearate.
22. – 24. (Canceled) 
25. (Rejoined – Currently Amended) The method of claim 17, wherein the vitamin B1 is thiamine, the vitamin B2 is riboflavin, the vitamin B3 is niacin, the vitamin BS is pantothenic acid or calcium pantothenate, and the vitamin C is selected from the group consisting of L-ascorbic acid, L- sodium ascorbate, magnesium ascorbyl phosphate, L-Ascorbate-polyphosphate, ascorbyl palmitate, and ascorbyl stearate.
26. (Canceled) 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
	This Office Action is responsive to Applicant's amendment, filed on 12/21/2021, in which claim 9 is amended. No claims are newly added or canceled. In view of the Examiner’s amendment above, claims 9, 13, 17, 21 and 25 are pending in the instant application and are found to be allowable.

	
Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 13 and its dependents, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of election by original presentation, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction as set forth in the Office action mailed on 9/27/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on 17/057058 or 17/353558, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
This application is a National Stage Application of PCT/CN2017/109280, filed on 11/3/2017.  The instant application claims foreign priority to CN 201611036830.5 filed on 11/23/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 5/20/2019. It is noted that an English translation, of the certified copy of the foreign priority document, and statement of translation accuracy, was filed on 6/21/2021. Thus foreign priority has been perfected.

Withdrawn Rejections
withdrawn.
Applicant’s amendment, filed on 12/21/2021, with respect to the rejection of claim 9 of the instant application on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-23, 25-28 of US application 15/735568, has been fully considered and is persuasive. The instant composition and the composition used in the method of ‘568 are not obvious variants. The rejection is hereby withdrawn.
Applicant’s response with respect to the provisional rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending applications 17/353558 and 17/057058, has been fully considered and is persuasive. The terminal disclaimer filed on 1/14/2022 is sufficient to overcome the provisional non-statutory double patenting rejection. The rejections are hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specification presents evidence of unexpected results which renders the claims novel and non-obvious over the prior art. Specifically, Tables 1-3 show that the claimed composition comprising a specific ratio of a vitamin B complex, vitamin C, and choline bitartrate, unexpectedly improves factors contributing to GI motility, specifically propulsive distance and propulsive rate in the intestine, when compared with similar compositions lacking one or more of the claimed components. There is no prior art that anticipates the claimed composition and there is no motivation in the prior art to arrive at the claimed composition with a reasonable expectation of the properties shown in the specification.
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623